DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 04/13/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				40-56
Withdrawn claims: 				None
Previously cancelled claims: 		1-39
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	40-56
Currently rejected claims:			40-56
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 40 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drahos (US 2016/0051599).
Regarding claim 40, Drahos teaches a steam-conditioned ([0259]) extruded animal feed pellet ([0260]), comprising animal feeds and a plurality of feed additive particles (corresponding to composition) ([0199]), wherein the feed additive particles comprise a matrix (corresponding to carrier) and viable non-pathogenic E. coli bacteria embedded in the matrix ([0063], [0094]), wherein the animal feeds and the plurality of feed additive particles are agglomerated thus forming the steam-conditioned extruded feed pellet ([0199], [0256]-[0257]).
Regarding claim 56, Drahos teaches the invention as described above in claim 40, including the animal feeds and the plurality of feed additive particles are agglomerated ([0071], [0199]) under extruding conditions comprising a temperature of 80-120°C ([0073]) and a pressure of about 14.5-580 psig (corresponding to 1 to 40 bar) ([0072]), which overlap the claimed temperature and pressure ranges.

Claim Rejections - 35 USC § 103
Claims 40-46, 48, 49, 52, 53, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Horgan (US 9,210,945) in view of Ubbink (US 2005/0153018; previously cited).
Regarding claim 40, Horgan teaches a steam-conditioned (column 31, lines 49-50) extruded animal feed pellet (column 31, lines 56-57), comprising animal feeds (corresponding to farinaceous material, proteinaceous material, and mixtures thereof ) (column 14, lines 12-15) and a plurality of feed additive particles (corresponding to dusting comprising an active component) (column 17, lines 56-58), wherein the feed additive particles comprise a matrix (corresponding to stability and preservative aids) (column 26, lines 63-64) and viable (column 19, lines 62-63) non-pathogenic (corresponding to probiotic) bacteria (column 19, lines 20-22) embedded in the matrix (corresponding to the dusting being mixed with the stability and preservative aids) (column 27, lines 3-5), wherein the animal feeds and the plurality of feed additive particles are agglomerated thus forming the steam-conditioned extruded animal feed pellet (corresponding to a dust comprising an active is applied to a core resulting in a dusted kibble) (column 25, lines 22-23).  Although Horgan does not disclose that the non-pathogenic bacteria is E. coli, it states that suitable probiotic bacteria include those ones disclosed in WO 03/075676 (which corresponds to US 2005/0153018) to Ubbink (column 19, lines 26-28).  
Ubbink teaches an animal feed pellet (corresponding to particulate food product) ([0021], [0029], and [0120]), comprising agglomerated animal feeds ([0034] and [0050]) and viable (Abstract) E. coli bacteria ([0057]) incorporated into the agglomerated animal feeds forming the animal feed pellet (Figs. 1a and 1b [0026]).  
It would have been obvious for a person of ordinary skill in the art to have modified the animal feed pellet of Horgan to include E. coli. as taught by Ubbink.  Since Ubbink discloses E. coli as a suitable probiotic ([0057]) and Horgan incorporates the bacteria exemplified in Ubbink, the selection of E. coli as the viable non-pathogenic bacteria is rendered obvious.
Regarding claim 41, Horgan teaches the invention as disclosed above in claim 40, including the bacteria are in an amount of at least about 1 x 105 CFU/g (column 19, lines 63-65), which falls within the claimed concentration.
Regarding claim 42, Horgan teaches the invention as disclosed above in claim 41, including the matrix comprises a hydrocolloid-forming polysaccharide (corresponding to psyllium, pectins, guar gum, xanthan gum, alginates, and gum Arabic (column 17, lines 63-67; column 18, lines 3-7 and 14-15).
Regarding claim 43, Horgan teaches the invention as disclosed above in claim 42, including the hydrocolloid-forming polysaccharide is a first polysaccharide and the feed additive particles further comprises a second polysaccharide which is different from the first polysaccharide (corresponding to examples of fiber ingredients and any components can be considered a first component, second component, third component, etc.) (column 18, lines 3-20).
Regarding claim 44, Horgan teaches the invention as disclosed above in claim 43, including the hydrocolloid-forming polysaccharide includes alginate (column 18, line 15).
Regarding claim 45, Horgan teaches the invention as disclosed above in claim 44, including the second polysaccharide includes maltodextrin (column 27, line 1) and dextran (corresponding to oligodextran) (column 18, lines 18-19).
Regarding claim 46, Horgan teaches the invention as disclosed above in claim 45, including the feed additive further comprises a particulate calcium-containing compound (corresponding to calcium carbonate and calcium chloride) (column 19, lines 3-4).
Regarding claims 48 and 49, Horgan teaches the invention as disclosed above in claim 45, including the feed additive particles further include trehalose (column 18, line 18).
Regarding claim 52, Horgan teaches the invention as disclosed above in claim 49, including the second polysaccharide (corresponding to maltodextrin) is present in an amount of about 1-50% (column 27, lines 10-14) and the E. coli is present in an amount of 50-99% (column 27, lines 6-7).  These disclosures mean that the disaccharide (corresponding to trehalose) is present in an amount of 0-49% and therefore, the range of disaccharide/second polysaccharide ratios overlaps the claimed range.  
Regarding claim 53, Horgan teaches the invention as disclosed above in claim 52, including the E. coli are in an amount of 1 x 105 CFU/g (column 19, lines 63-65) to an amount of 1 x 1011 CFU/g (column 20, line 1), which falls within the claimed concentration.
Regarding claim 54, Horgan teaches the invention as described above in claim 52, including the non-pathogenic organism is E. coli (Ubbink [0057]).  It does not teach that the E. coli is of the strain deposited at the International Depository Authority of Canada (IDAC) on January 21, 2005 under accession number IDAC 210102-01.  However, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” MPEP 2144.07.  In the context of the instant application, the selection of the strain of E. coli under the accession number IDAC 210105-01 as the E. coli of the invention of the combined Horgan and Ubbink references is obvious because the prior art teaches the suitability of E. coli as a probiotic bacteria such that the selection of any non-pathogenic strain of the bacterium would be obvious.
Regarding claim 55, Horgan teaches the invention as disclosed above in claim 40, including the plurality of feed additive particles comprise a first population of particles having a first mean diameter size and a second population of particles having a second mean diameter size (column 27, lines 42-46). 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Horgan (US 9,210,945) in view of Ubbink (US 2005/0153018; previously cited) as applied to claim 46 above, and further in view of Hu (Hu, W., “JINDAN Launched a New Calcium Lactate this September”, 2015, Linkedin, https://www.linkedin.com/pulse/jindan-launched-new-calcium-lactate-september-winston-hu).
Regarding claim 47, Horgan teaches the invention as described above in claim 46, including the feed additive further comprises pH adjusting agents and preservatives (column 19, lines 6-7 and 12-13).  It does not teach the feed additive comprise calcium lactate.
However, Hu teaches that calcium lactate is widely used in animal feed (page 2, paragraph 1) and is a pH adjusting agent and preservative (corresponding to bacteriostasis ability) (page 3, second bullet under “Crosslinking Agent”).
It would have been obvious for a person of ordinary skill in the art to have modified the feed additive of Horgan by including calcium lactate as taught by Hu.  Since Horgan teaches the feed additive comprises a pH adjusting agent and preservative and Hu teaches that calcium lactate is a common animal feed ingredient, a skilled practitioner would readily recognize that calcium lactate would be a suitable pH adjusting agent and preservative in the animal feed additive of Horgan, thereby rendering the claim obvious.

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Horgan (US 9,210,945) in view of Ubbink (US 2005/0153018; previously cited) as applied to claim 49 above, as evidenced by Jinap (Jinap, S., Hajeb, P., “Glutamate. Its applications in food and contribution to health”, 2010, Appetite, vol. 55, pages 1-10).
Regarding claims 50 and 51, Horgan teaches the invention as disclosed above in claim 49, including the feed additive particles further include beef broth (column 18, line 59), which naturally comprises salt of L-glutamic acid (corresponding to glutamate) as evidenced by Jinap (page 2, column 1, paragraph 4).  Therefore, Horgan teaches that the feed additive particles further include a salt of L-glutamic acid.

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 40 and 56 over Drahos: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Drahos does not disclose an extrusion process that would allow for viable non-spore forming bacteria as Example 3 of Drahos shows two specific microbial spores having a 30% survival rate at extrusion temperatures up to 110°C and a survival rate higher than 50% at 100°C extrusion.  Applicant stated that the microbial spores in Example 3 are not E. coli and there is no reason to believe that E. coli would survive the high-temperature extrusion process described by Drahos as spores are more resistant to extreme temperatures than non-spore forming bacteria such as E. coli (Applicant’s Remarks, page 5, paragraph 3 – page 7, paragraph 3).
However, Examiner points out that claim 40 does not require: (a) any amount of viable E. coli to be present in the final product; or (b) extrusion to occur at a specific temperature.  As such, claim 40 only requires one viable E. coli cell in the pellet and for the pellet to have been extruded at any temperature, including cold extrusion temperatures.  Examiner also points out that claim 56: (a) is the only claim that recites any extrusion conditions; (b) requires extrusion at temperatures lower than those disclosed by Drahos (i.e., Drahos teaches temperatures of 80-120°C [0073] while claim 56 recites about 70°C to about 90°C); and (c) recites temperatures at which various types and strains of E. coli are viable (E. coli is viable at temperatures at least as high as 134°C as evidenced by the section labeled “L-form conversion under lethal heat treatments” starting on page 307 of Markova (Markova et al., “Survival of Escherichia coli under lethal heat stress by L-form conversion”, 2010, International Journal of Biological Sciences, vol. 6, issue 4, pages 303-315)).  As such, Applicant’s assertion that E. coli could not survive high extrusion temperatures is not supported by knowledge in the art.  Since the prior art has been shown to fully teach the features of claims 40 and 56 and Applicant’s arguments have been shown to be unpersuasive, the rejections of the claims are maintained as written herein.   

Claim Rejections – 35 U.S.C. §103 of claims 40-46, 48, 49, 52, 53, and 55 over Horgan and Ubbink: Applicant’s arguments have been fully considered and are considered unpersuasive.

Applicant argued that Horgan and Ubbink do not teach viable non-pathogenic E. coli embedded in the matrix as Horgan discloses pet food in the form of a core matrix comprising a dusting wherein the core matrix is extruded prior to the addition of a dusting and wherein the dusting contains a probiotic.  Applicant stated that, for this reason, one skilled in the art would recognize that the “dusting” in Horgan is a material that covers the core matrix surface with probiotic microorganisms, rather than embedding the probiotic into the core matrix as recited by claim 40 (Applicant’s Remarks, page 7, paragraph 4 – page 8, paragraph 2).
However, Examiner points out that claim 40 does not require the matrix to be a “core matrix” and therefore, does not require the E. coli to be embedded in a “core matrix”.  As such, claim 40 merely requires the E. coli to be mixed into any matrix located anywhere in or on the animal feed pellet (e.g., the dusting of Horgan comprising a matrix of stability and preservative aids and the probiotic bacteria ) (column 27, lines 3-5; column 26, lines 63-64; column 19, lines 20-22) in order to fulfill the requirement that the bacteria is embedded in the matrix  as claimed. 
Applicant then argued that Horgan does not teach that the probiotic-dusted pellet is subjected to the stresses of steam conditioning as Horgan teaches that the dusting is applied to the dried core pellet after steam conditioning.  Applicant stated that claim 40 discloses that the E. coli bacteria are embedded into the matrix prior to the steam-conditioned extrusion process as disclosed in [0095] of the published instant specification (Applicant’s Remarks, page 9, paragraph 1).
However, it is noted that the features upon which Applicant relies (i.e., bacteria to be embedded in the matrix prior to steam-conditioning or extrusion of the pellet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, an amendment to claim 40 reciting method steps requiring the bacteria to be present in the matrix prior to steam-conditioning and extrusion would amount to a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.
Applicant argued that Ubbink does not correct the discrepancies in Horgan because Ubbink fails to teach embedding viable non-pathogenic E. coli into the matrix to protect the bacteria from the steam-conditioned extrusion process.  Applicant stated that one of skill in the art relying on Ubbink would have no expectation that the compaction process described in Ubbink would successfully protect viable E. coli (Applicant’s Remarks, page 9, paragraph 3 – page 10, paragraph 1).
However, Horgan has been shown to teach embedding viable non-pathogenic bacteria into a matrix of a steam-conditioned extruded animal feed pellet as described above while Ubbink continues to be relied on merely for its disclosure regarding E. coli as the bacteria in the pellet.  Since the prior art has been shown to fully teach the features of claim 40 and Applicant’s arguments have been shown to be unpersuasive, the rejections of the claims are maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 47 over Horgan, Ubbink, and Hu: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that Hu is cited for its teaching regarding calcium lactate in animal feed and does not remedy the deficiencies of Horgan and Ubbink because Hu does not teach embedding viable non-pathogenic E. coli into the matrix and subjecting the viable non-pathogenic E. coli to the high temperatures inherent in extrusion (Applicant’s Remarks, page 10, paragraph 3- page 11, paragraph 2).
However, the combination of Horgan and Ubbink has been shown to teach embedding viable non-pathogenic E. coli into a matrix of a steam-conditioned extruded animal feed pellet as described above while Hu continues to be relied on merely for its disclosure regarding calcium lactate in an animal feed pellet.  Since the prior art has been shown to fully teach the features of claim 47 and Applicant’s arguments have been shown to be unpersuasive, the rejection of claim 47 is maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 50 and 51 over Horgan and Ubbink as evidenced by Jinap: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that Jinap is cited as an evidentiary reference for its disclosure regarding glutamate in the beef broth of Horgan and does not remedy the deficiencies of Horgan and Ubbink because Jinap does not teach the animal feed pellet recited by claim 40 (Applicant’s Remarks, page 11, paragraphs 3-5).
However, the combination of Horgan and Ubbink has been shown to teach the features of claim 40 as described above while Jinap continues to be relied on merely as an evidentiary reference for claims 50 and 51.  Since the prior art has been shown to fully teach the features of claims 50 and 51 and Applicant’s arguments have been shown to be unpersuasive, the rejections of claims 50 and 51 are maintained as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791